PATIENCE DRAKE ROGGENSACK, J.
¶ 81. {concurring). I do not join the majority opinion. Rather, I write in concurrence because subsequent to oral argument, the State conceded that there is a dispute of material fact in regard to "the narrow factual issue of the [specific] public [] benefits involved in Ms. Jamerson's Wis. Stat. § 49.12(6) and (1) conviction[s]." The State now agrees with Jamerson to seek remand to *235the Department of Children and Families pursuant to Wis. Stat. § 227.57(7) to conduct fact finding to determine whether Jamerson's food stamp conviction was a public benefit Jamerson received when she failed to report receipt of income in Milwaukee County Case No. 1991CF911244.1
¶ 82. On remand, the Department may take judicial notice of the Complaint and the Guilty Plea Questionnaire and Waiver of Rights Form (hereinafter, Guilty Plea Questionnaire) that underlie Jamerson's 1991 convictions, or the State may provide copies of the Complaint and Guilty Plea Questionnaire in 1991CF911244. See Wis. Stat. § 902.01(2)(b) (providing that a judicially noticed fact is one that is "capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned"); Estate of Kriefall v. Sizzler USA Franchise, Inc., 2011 WI App 101, ¶ 60, 335 Wis. 2d 151, 801 N.W.2d 781 (concluding that a judge or a court may take judicial notice of certain types of facts whether requested to do so or not).
¶ 83. However, on remand to the Department, the facts alleged in the Complaint or stated by Jamerson in the Guilty Plea Questionnaire cannot be challenged because there has been no appeal of the judgment that was based on these documents. To challenge the facts upon which Jamerson's conviction is based would involve a collateral attack on the judgment of conviction. See Oneida Cnty. Dep't of Soc. Servs. v. Nicole W., 2007 WI 30, ¶ 27, 299 Wis. 2d 637, 728 N.W.2d 652 (explaining that permitting evidence to undermine a judgment is a collateral attack on and an attempt to evade the *236judgment); see also Zrimsek v. Am. Auto. Ins. Co., 8 Wis. 2d 1, 3, 98 N.W.2d 383 (1959) (explaining that at times a defense actually constitutes a collateral attack on a judgment).
¶ 84. The powers of the Department are governed by statute.2 See Wis. Stat. § 227.46(1) (defining limited powers of hearing examiners); see also Stern v. WERC, 2006 WI App 193, ¶ 24, 296 Wis. 2d 306, 722 N.W.2d 594 (explaining that the subject matter jurisdiction of administrative agencies is limited to what has been conferred by statute). There exists no statutory authority for the Department to hear a collateral attack on the 1991 circuit court judgment convicting Jamerson of violating Wis. Stat. § 49.12(6) and (1). Accordingly, the Department does not have jurisdiction to hear a collateral attack on that judgment. See Wis. Citizens Concerned for Cranes & Doves v. DNR, 2004 WI 40, ¶ 14, 270 Wis. 2d 318, 677 N.W.2d 612 (reaffirming that an administrative agency has "only those powers which are expressly conferred or which are necessarily implied by the statutes under which it operates" (internal quotation marks omitted)). Therefore, if it is Jamerson's intent to attack the facts that form the basis for the Complaint or the Guilty Plea Questionnaire in 1991CF911244, such a collateral attack cannot proceed as a part of the Department's hearing on remand. See id.
¶ 85. In addition, in order to have a contested case hearing in this proceeding, the requirements of Wis. Stat. § 227.42(1) must be fulfilled. Section 227.42(1) requires:
*237In addition to any other right provided by law, any person filing a written request with an agency for hearing shall have the right to a hearing which shall be treated as a contested case if:
(a) A substantial interest of the person is injured in fact or threatened with injury by agency action or inaction;
(b) There is no evidence of legislative intent that the interest is not to be protected;
(c) The injury to the person requesting a hearing is different in kind or degree from injury to the general public caused by the agency action or inaction; and
(d) There is a dispute of material fact.
¶ 86. Therefore, on remand, when the Complaint and the Guilty Plea Questionnaire in the 1991 case are provided, it is possible that there will be no dispute of material fact, such that the hearing will be in the nature of record supplementation to afford the Department the opportunity to address the narrow factual finding of the specific public benefits involved in Jamerson's Wis. Stat. § 49.12(6) and (1) convictions. Where the facts found are based on undisputed evidence, a question of law is presented. See State ex rel. Flores v. State, 183 Wis. 2d 587, 609, 516 N.W.2d 362 (1994) (concluding that the findings of the factfinder based on undisputed evidence present a question of law).
¶ 87. Accordingly, to enable the parties to address the narrow factual issue of the specific public benefits that were involved in Jamerson's Wis. Stat. § 49.12(6) and (1) convictions in Milwaukee County Case No. 1991CF911244,1 respectfully write in concurrence with the majority opinion to the extent that the opinion remands the matter to the Department for further proceedings.
*238¶ 88. I am authorized to state that Justices ANNETTE KINGSLAND ZIEGLER and MICHAEL J. GABLEMAN join this concurrence.

 At the time of her 1991 conviction, Angelia Jamerson appears to have been known as Angelia Leanetta Zollicoffer, according to the judgment of conviction that is part of the record before us.


 See Wis. Stat. § 48.72 (establishing appeal procedure for persons aggrieved by Department's refusal to issue, renew, or continue child care licensure, and directing that such appeals are governed by Wis. Stat. § 227.44).